DETAILED ACTION

This office action is a response to the application filed on 06/28/2021. Claims 1-16 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

The present application is a continuation of application 16/656,555 filed on 10/17/2019, which is a continuation of application 15/624,532 filed on 6/15/2017, which claims priority from provisional application 62/457,816 filed on 2/11/2017.
Application 15/624,532 is continuation-in-part of the U.S. application 14/321,818 filed on 7/2/2014. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/321,818, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1-16 are not entitled to the benefit of the prior application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-13 and 15 of U.S. Patent No. 10454714. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are obvious variation of claims of the Patent.
Regarding claims 1, 3-7, 9 and 11-15, the Patent discloses as set forth below:

Claims of Instant Application (17/361,292)
Claims of Patent (10454714)
1. A computerized method of a gateway distributing routes learned through routing protocols (RP) into a Border Gateway Protocol (BGP) comprising:
providing a first gateway that receives a route over a routing protocol;
with the first gateway, redistributing the route to one or more peer routers as a BGP route based on one or more specified criteria;
setting a gateway precedence based on the redistribution of the route to the one or more peer routers as the BGP route; and
based on the gateway precedence, setting a second gateway to automatically redistribute the route with different priorities to influence steering of traffic to a preferred gateway.
1. A method for distributing routes by using a router precedence between a set of peer routers, the method comprising:
at a first router of the set of peer routers that connect devices through an external network:
receiving a route through a first routing protocol;
to distribute the route through a second routing protocol to a set of one or more of the peer routers that comprises at least a peer, second router, selecting a high priority, first community value from a prioritized list of community values, said high priority, first community value establishing the first router as a preferred router in a router precedence for forwarding packets according to the route by ensuring that any peer router that receives the route through the first router and the second router uses the first router to forward packets according to the route; and
distributing the route, with the high priority, first community value, through the second protocol to the set of peer routers;
wherein the second router selects a lower priority, second community value from the prioritized list of community values whenever the second router distributes the route through the second protocol to another router.
2. The method of claim 1, wherein the lower priority, second community value establishes the second router as a less preferred router than the first router in the router precedence for forwarding packets according to the route.
3. The method of claim 1, wherein the second routing protocol is a Border Gateway Protocol (BGP) protocol and the second router distributes the route with an automatic autonomous systems (AS) path-prepend to further establish the first router as the preferred router in the router precedence.
7. The method of claim 1, wherein the first and second routers are gateway routers and the external network comprises a network of a public cloud provider.
3. The computerized method of claim 1, wherein the second gateway comprises a less preferred Gateway, and wherein the second gateway sends the route with an automatic AS-path-prepend to set the gateway as the preferred gateway.
3. The method of claim 1, wherein the second routing protocol is a Border Gateway Protocol (BGP) protocol and the second router distributes the route with an automatic autonomous systems (AS) path-prepend to further establish the first router as the preferred router in the router precedence.
4. The computerized method of claim 1, wherein a user specifies a set of BGP communities in a priory-order.
4. The method of claim 1, wherein the second routing protocol is a Border Gateway Protocol (BGP) protocol and the prioritized list of community values comprises a user specified set of BGP communities in a priority-order.
5. The computerized method of claim 4, wherein a user specifies a set of BGP communities in the priority-order based on a mapping of the set of BGP communities to a local-Preference on a provider-edge (PE) router side.
5. The method of claim 4, wherein the user specified set of BGP communities is specified in a priority-order based on a mapping of the set of BGP communities to a Local-Preference on a provider side edge router.
6. The computerized method of claim 5, wherein the first gateway automatically redistributes the route with a first community value from an ordered list, and wherein the first community value is more preferred than a second community value chosen on the route redistributed by the second gateway.
See Claim 1.
7. The computerized method of claim 1, wherein the gateway comprises a node on a computer network that serves as an access point to another network.
See claims 1 and 7.
9. A computer system for a gateway distributing routes learned through routing protocols (RP) into a Border Gateway Protocol (BGP) comprising:
at least one processor configured to execute instructions;
a memory containing instructions when executed on the processor, causes the at least one processor to perform operations that:
provide a first gateway that receives a route over a routing protocol;
with the first gateway, redistribute the route to one or more peer routers as a BGP route based on one or more specified criteria;
set a gateway precedence based on the redistribution of the route to the one or more peer routers as the BGP route; and
based on the gateway precedence, set a second gateway to automatically redistribute the route with different priorities to influence steering of traffic to a preferred gateway.
9. A system for distributing routes by using a router precedence between a set of peer routers, the system comprising:
a set of at least one processing unit on a first router in the set of peer routers that connect devices through an external network; and
a non-transitory machine readable medium storing a program that when executed by the set of processing units comprises sets of instructions for:
receiving a route through a first routing protocol;
to distribute the route through a second routing protocol to a set of one or more of the peer routers that comprises at least a peer, second router, selecting a high priority, first community value from a prioritized list of community values, said high priority, first community value establishing the first router as a preferred router in a router precedence for forwarding packets according to the route by ensuring that any peer router that receives the route through the first router and the second router uses the first router to forward packets according to the route; and
distributing the route, with the high priority, first community value, through the second protocol to the set of peer routers;
wherein the second router selects a lower priority, second community value from the prioritized list of community values whenever the second router distributes the route through the second protocol to another router.
10. The system of claim 9, wherein the lower priority, second community value establishes the second router as a less preferred router than the first router in the router precedence for forwarding packets according to the route.
11. The system of claim 9, wherein the second routing protocol is a Border Gateway Protocol (BGP) protocol and the second router distributes the route with an automatic autonomous systems (AS) path-prepend to further establish the first router as the preferred router in the router precedence.
15. The system of claim 9, wherein the first and second routers are gateway routers and the external network comprises a network of a public cloud provider.
11. The computerized system of claim 9, wherein the second gateway comprises a less preferred Gateway, and wherein the second gateway sends the route with an automatic AS-path-prepend to set the gateway as the preferred gateway.
11. The system of claim 9, wherein the second routing protocol is a Border Gateway Protocol (BGP) protocol and the second router distributes the route with an automatic autonomous systems (AS) path-prepend to further establish the first router as the preferred router in the router precedence.
12. The computerized system of claim 9, wherein a user specifies a set of BGP communities in a priority-order.
12. The system of claim 9, wherein the second routing protocol is a Border Gateway Protocol (BGP) protocol and the prioritized list of community values comprises a user specified set of BGP communities in a priority-order.
13. The computerized system of claim 12, wherein a user specifies a set of BGP communities in the priority-order based on a mapping of the set of BCP communities to a Local-Preference on a provider-edge (PE) router side.
13. The system of claim 12, wherein the user specified set of BGP communities is specified in a priority-order based on a mapping of the set of BGP communities to a Local-Preference on a provider side edge router.
14. The computerized system of claim 13, wherein the first gateway automatically redistributes the route with a first community value from an ordered list, and wherein the first community value is more preferred than a second community value chosen on the route redistributed by the second gateway.
See claim 9.
15. The computerized system of claim 9, wherein the gateway comprises a node on a computer network that serves as an access point to another network.
See claims 9 and 15


Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of providing a router to a first gateway over a routing protocol, redistributing the route to a peer router as a BGP route based on a criteria; setting a gateway precedence; and setting a second gateway to redistribute the router with different priorities based on the gateway precedence.
These features are similar to Patent claim 1 features of receiving a route at a first router through a first routing protocol; distributing the route through a second routing protocol to a peer router; establishing a router as a preferred router in a router precedence; and distributing the route through the second protocol to another router. Patent claims 2-3 and 7 further disclose the features of establishing the second router with a different priorities based on community values; the second routing protocol being a BGP protocol, and the first and second routers being gateway routers. Therefore, instant application claim 1 is an obvious variation of claims 1-3 and 7 of the Patent, and is not patentably distinct from claims 1-3 and 7 of the Patent. 
Independent claim 9 is related to a system for a gateway with same features as claim 1. Therefore, claim 9 is not patentably distinct from claims 9-11 and 15 of the Patent (see table above) for the same reasons mentioned above for claim 1. 
Similarly, dependent claims 3-7 and 11-15 are not patentably distinct from claims 1, 3-5, 7, 9, 11-13 and 15 of the Patent (see table above). 


Claim Objections

Claims 3 and 11 are objected to because of the following informalities:  Claim 3 (and 11) line 1 should read “…wherein the second gateway comprises a less preferred…”  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 includes the limitations: ‘…wherein the second gateway comprises a less preferred gateway, and wherein the second gateway sends the route with an automatic-AS-path-prepend to set the gateway as the preferred gateway” are vague and indefinite, because it is not clear how a less preferred gateway is defined. It is also not clear which gateway (i.e. first, second, or another gateway) is set as the preferred gateway.
Claim 11 includes similar limitations as claim 3. Therefore, claim 11 is also rejected under 35 U.S.C. 112(b) for the same reasons mentioned above for claim 3. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-9, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Naseh et al. (US 2006/0193247; provided in Applicant’s IDS dated 7/2/2021, hereinafter Naseh) in view of Wang et al. (US 2013/0258839; provided in Applicant’s IDS dated 7/2/2021, hereinafter Wang).

Regarding claim 1, Naseh discloses a computerized method of a gateway distributing routes learned through routing protocols (RP) into a Border Gateway Protocol (BGP) comprising: providing a first gateway that receives a route over a routing protocol; with the first gateway, redistributing the route to one or more peer routers as a BGP route based on one or more specified criteria [Naseh Figure 1 shows a data network which includes edge routers (e.g. gateways). Naseh discloses that the routes are redistributed into BGP and advertised to BGP peers (see Naseh paragraph 0027). This is also shown into Naseh Figure 3 where IGP routes are redistributed into BGP. Naseh further discloses that the BGP Multi_Exit_Discriminator (MED) attribute may be used to send routing updates (Naseh paragraph 0027), which indicates that the routes are redistributed based on a specified criteria, the criteria being MED attribute being used when selecting a preferred path];
Naseh does not expressly disclose the features of setting a gateway precedence based on the redistribution of the route to the one or more peer routers as the BGP route; and based on the gateway precedence, setting a second gateway to automatically redistribute the route with different priorities to influence steering of traffic to a preferred gateway. 
However, in the same or similar field of invention, Wang discloses that in the case of BGP, Autonomous System (AS) path length may be used to influence routing decisions. For example, in some cases, relatively more AS path prepends may be used for the network element that is to be standby than for the network element that is to be active. A route having more AS path prepends tends to be less desirable than the one having fewer AS path prepends. In some cases, the network elements may be configured with different BGP communities in order to influence the routing decision (e.g. cause traffic to be preferentially routed to one network element). The next hop network element may set a local preference based on the BGP community such that a particular network element may be chosen based on preference (Want paragraph 0030). The mechanism of AS path prepend to indicate preferred route is same as setting a gateway precedence. Based on the AS path prepends, the next hope element may set a preference so that a particular network element may be chosen (i.e. setting a second gateway to redistribute route with different priorities). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naseh to have the features of setting a gateway precedence based on the redistribution of the route to the one or more peer routers as the BGP route; and based on the gateway precedence, setting a second gateway to automatically redistribute the route with different priorities to influence steering of traffic to a preferred gateway; as taught by Wang. The suggestion/motivation would have been to reduce service outages and/or loss of network traffic (Wang paragraph 0007). 

Regarding claim 3, Naseh and Wang disclose the computerized method of claim 1. Naseh and Wang further disclose wherein the second gateway comprises a less preferred Gateway, and wherein the second gateway sends the route with an automatic AS-path-prepend to set the gateway as the preferred gateway [As mentioned in the rejection of claim 1, Wang discloses that the network elements may be configured with different BGP communities in order to influence the routing decision (e.g. cause traffic to be preferentially routed to one network element or setting the network element as the preferred element). The next hop network element may set a local preference based on the BGP community such that a particular network element may be chosen based on preference (Want paragraph 0030)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 7, Naseh and Wang disclose the computerized method of claim 1. Naseh and Wang further disclose wherein the gateway comprises a node on a computer network that serves as an access point to another network [As shown in Naseh Figure 1, a primary data center interfaces to a first internet service provider through edge router 12 (i.e. a gateway)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 8, Naseh and Wang disclose the computerized method of claim 1. Naseh and Wang further disclose wherein a peer router comprises an adjacent peer routers layer three (L3) router [Naseh Figure 1 shows a data network which includes edge routers. The routers typically use layer 3 routing protocols to exchange route information. Wang also discloses that the embodiments are applicable to various layer 3 network elements (Wang paragraph 0074)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 9, Naseh discloses a computer system for a gateway distributing routes learned through routing protocols (RP) into a Border Gateway Protocol (BGP) comprising: at least one processor configured to execute instructions; a memory containing instructions when executed on the processor, causes the at least one processor to perform operations that: provide a first gateway that receives a route over a routing protocol; with the first gateway, redistribute the route to one or more peer routers as a BGP route based on one or more specified criteria [Naseh Figure 1 shows a data network which includes edge routers (e.g. gateways). Naseh discloses that the routes are redistributed into BGP and advertised to BGP peers (see Naseh paragraph 0027). This is also shown into Naseh Figure 3 where IGP routes are redistributed into BGP. Naseh further discloses that the BGP Multi_Exit_Discriminator (MED) attribute may be used to send routing updates (Naseh paragraph 0027), which indicates that the routes are redistributed based on a specified criteria, the criteria being MED attribute being used when selecting a preferred path. Naseh further discloses that the invention may be implemented using a digital computer (Naseh paragraphs 0060-0061)];
Naseh does not expressly disclose the features of setting a gateway precedence based on the redistribution of the route to the one or more peer routers as the BGP route; and based on the gateway precedence, setting a second gateway to automatically redistribute the route with different priorities to influence steering of traffic to a preferred gateway. 
However, in the same or similar field of invention, Wang discloses that in the case of BGP, Autonomous System (AS) path length may be used to influence routing decisions. For example, in some cases, relatively more AS path prepends may be used for the network element that is to be standby than for the network element that is to be active. A route having more AS path prepends tends to be less desirable than the one having fewer AS path prepends. In some cases, the network elements may be configured with different BGP communities in order to influence the routing decision (e.g. cause traffic to be preferentially routed to one network element). The next hop network element may set a local preference based on the BGP community such that a particular network element may be chosen based on preference (Want paragraph 0030). The mechanism of AS path prepend to indicate preferred route is same as setting a gateway precedence. Based on the AS path prepends, the next hope element may set a preference so that a particular network element may be chosen (i.e. setting a second gateway to redistribute route with different priorities). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naseh to have the features of setting a gateway precedence based on the redistribution of the route to the one or more peer routers as the BGP route; and based on the gateway precedence, setting a second gateway to automatically redistribute the route with different priorities to influence steering of traffic to a preferred gateway; as taught by Wang. The suggestion/motivation would have been to reduce service outages and/or loss of network traffic (Wang paragraph 0007). 

Regarding claim 11, Naseh and Wang disclose the computerized system of claim 9. Naseh and Wang further disclose wherein the second gateway comprises a less preferred Gateway, and wherein the second gateway sends the route with an automatic AS-path-prepend to set the gateway as the preferred gateway [As mentioned in the rejection of claim 1, Wang discloses that the network elements may be configured with different BGP communities in order to influence the routing decision (e.g. cause traffic to be preferentially routed to one network element or setting the network element as the preferred element). The next hop network element may set a local preference based on the BGP community such that a particular network element may be chosen based on preference (Want paragraph 0030)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 15, Naseh and Wang disclose the computerized system of claim 9. Naseh and Wang further disclose wherein the gateway comprises a node on a computer network that serves as an access point to another network [As shown in Naseh Figure 1, a primary data center interfaces to a first internet service provider through edge router 12 (i.e. a gateway)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 16, Naseh and Wang disclose the computerized system of claim 9. Naseh and Wang further disclose wherein a peer router comprises an adjacent peer routers layer three (L3) router [Naseh Figure 1 shows a data network which includes edge routers. The routers typically use layer 3 routing protocols to exchange route information. Wang also discloses that the embodiments are applicable to various layer 3 network elements (Wang paragraph 0074)]. In addition, the same motivation is used as the rejection of claim 9. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Naseh in view of Wang, and further in view of Zheng et al. (US 2018/0270104; provided in Applicant’s IDS dated 7/2/2021, hereinafter Zheng).

Regarding claim 2, Naseh and Wang disclose the computerized method of claim 1. Although Naseh and Wang disclose that the BGP Multi_Exit_Discriminator (MED) attribute may be used to send routing updates (Naseh paragraph 0027); Naseh and Wang do not expressly disclose wherein the first gateway redistributes the route with a first Multi-Exit Discriminator (MED) identifier, and wherein the second gateway redistributes the route with a second MED identifier.
However, in the same or similar field of invention, Zheng Figure 1 discloses a network with several routers. BGP involves a parameter (i.e. MED) that indicates the path cost to a neighboring route domain (Zheng paragraph 0025). As shown in Figure 1, the path cost from router A to C is set to 5, and from router C to router D is set to 10 (Zheng Figure 1), indicating different MED identifiers at different routers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naseh and Wang to have the features of the first gateway redistributes the route with a first Multi-Exit Discriminator (MED) identifier, and wherein the second gateway redistributes the route with a second MED identifier; as taught by Zheng. The suggestion/motivation would have been to provide more efficient and cost-effective solution of router maintenance (Zheng paragraph 0006). 

Regarding claim 10, Naseh and Wang disclose the computerized system of claim 9. Although Naseh and Wang disclose that the BGP Multi_Exit_Discriminator (MED) attribute may be used to send routing updates (Naseh paragraph 0027); Naseh and Wang do not expressly disclose wherein the first gateway redistributes the route with a first Multi-Exit Discriminator (MED) identifier, and wherein the second gateway redistributes the route with a second MED identifier.
However, in the same or similar field of invention, Zheng Figure 1 discloses a network with several routers. BGP involves a parameter (i.e. MED) that indicates the path cost to a neighboring route domain (Zheng paragraph 0025). As shown in Figure 1, the path cost from router A to C is set to 5, and from router C to router D is set to 10 (Zheng Figure 1), indicating different MED identifiers at different routers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naseh and Wang to have the features of the first gateway redistributes the route with a first Multi-Exit Discriminator (MED) identifier, and wherein the second gateway redistributes the route with a second MED identifier; as taught by Zheng. The suggestion/motivation would have been to provide more efficient and cost-effective solution of router maintenance (Zheng paragraph 0006). 

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naseh in view of Wang, and further in view of Bethers et al. (US 2017/0279717; provided in Applicant’s IDS dated 7/2/2021, hereinafter Bethers).

Regarding claim 4, Naseh and Wang disclose the computerized method of claim 1. Naseh and Wang further disclose that the network elements may be configured with BGP communities in order to influence routing decision, and the next hop network element may set a local preference based on the BGP community (Wang paragraph 0030). Naseh and Wang do not expressly disclose specifying a set of BGP communities in a priority-order.
However, in the same or similar field of invention, Bethers discloses that the PE router may advertise a second community value which may cause the firewall to advertise a second local preference value (Bethers paragraph 0037); indicating specifying a set of BGP communities in a priority order.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naseh and Wang to have the feature of specifying a set of BGP communities in a priority-order as taught by Bethers. The suggestion/motivation would have been to provide system for establishing symmetric traffic patterns between hosts at different ISP sites (Bethers paragraph 0015). 

Regarding claim 5, Naseh, Wang and Bethers disclose the computerized method of claim 4. Naseh, Wang and Bethers further disclose wherein a user specifies a set of BGP communities in the priority-order based on a mapping of the set of BGP communities to a local-Preference on a provider-edge (PE) router side [Bethers discloses that the local preference value may be based on the community value associated with the hosts. The PE router may generate a community value that may cause the firewall to generate a local preference. The PE router may advertise a second community value which may cause the firewall to advertise a second local preference value (Bethers paragraph 0037); indicating specifying a set of BGP communities in the priority-order based on a mapping of the set of BGP communities to a local-Preference on a provider-edge (PE) router]. In addition, the same motivation is used as the rejection of claim 4. 

Regarding claim 12, Naseh and Wang disclose the computerized system of claim 9. Naseh and Wang further disclose that the network elements may be configured with BGP communities in order to influence routing decision, and the next hop network element may set a local preference based on the BGP community (Wang paragraph 0030). Naseh and Wang do not expressly disclose specifying a set of BGP communities in a priority-order.
However, in the same or similar field of invention, Bethers discloses that the PE router may advertise a second community value which may cause the firewall to advertise a second local preference value (Bethers paragraph 0037); indicating specifying a set of BGP communities in a priority order.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naseh and Wang to have the feature of specifying a set of BGP communities in a priority-order as taught by Bethers. The suggestion/motivation would have been to provide system for establishing symmetric traffic patterns between hosts at different ISP sites (Bethers paragraph 0015).  

Regarding claim 13, Naseh, Wang and Bethers disclose the computerized system of claim 12. Naseh, Wang and Bethers further disclose wherein a user specifies a set of BGP communities in the priority-order based on a mapping of the set of BGP communities to a local-Preference on a provider-edge (PE) router side [Bethers discloses that the local preference value may be based on the community value associated with the hosts. The PE router may generate a community value that may cause the firewall to generate a local preference. The PE router may advertise a second community value which may cause the firewall to advertise a second local preference value (Bethers paragraph 0037); indicating specifying a set of BGP communities in the priority-order based on a mapping of the set of BGP communities to a local-Preference on a provider-edge (PE) router]. In addition, the same motivation is used as the rejection of claim 12. 


Allowable Subject Matter

Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 14 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the first gateway automatically redistributes the route with a first community value from an ordered list, and wherein the first community value is more preferred than a second community value chosen on the route redistributed by the second gateway; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414